  Case 18-03050                   Doc 12        Filed 12/13/18 Entered 12/13/18 08:18:44       Desc Main
                                                  Document Page 1 of 1
         FILED & JUDGMENT ENTERED
                   Steven T. Salata




              December 13 2018


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                                _____________________________
                                                                                         J. Craig Whitley
                                                                                  United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       Charlotte Division

In re:
                                                                Case Number: 18-30241
BK Racing, LLC,
                                                                Chapter 11
                                              Debtor.

MATTHEW W. SMITH, Trustee,                                      Adversary Proceeding No.: 18-3050

                                              Plaintiff,

vs.

RONALD INGALLS,

                                              Defendant.

                                                           JUDGMENT

      Based upon the Court’s Order Granting Motion for Entry of Default Judgment entered
contemporaneously herewith,

       IT IS ADJUDGED AND DECREED that: (1) Defendant Ronald Ingalls does not hold
a valid lien on any assets of the above-referenced debtor, BK Racing, LLC; and (2) Claim
Number 31 and Claim Number 42 filed by Defendant Ronald Ingalls in the above-referenced
base bankruptcy case are DISALLOWED.

This Order has been signed                                             United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.
